Appeals by the defendant from (1) an order of the Supreme Court, Richmond County (Rienzi, J.), dated May 27, 2005, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C, in connection with his conviction of sexual abuse in the first degree, and (2) an order of the same court also dated May 27, 2005, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C, in connection with his conviction of attempted sodomy in the first degree.
Ordered that the orders are affirmed, without costs or disbursements.
*868The defendant, who pleaded guilty to sexual abuse in the first degree and attempted sodomy in the first degree, and was designated a presumptive risk level three sex offender (see Correction Law § 168-/), argues that the court should have exercised its discretion and departed from this designation down to a risk level two (see Correction Law § 168-m). We disagree.
A court, in the exercise of its discretion, may depart from the presumptive risk level determined by the risk assessment instrument based upon the facts in the record (see People v Inghilleri, 21 AD3d 404, 405 [2005]; People v Girup, 9 AD3d 913 [2004]; People v Guaman, 8 AD3d 545 [2004]). However, “utilization of the risk assessment instrument will generally ‘result in the proper classification in most cases so that departures will be the exception not the rule’ ” (People v Guaman, supra at 545, quoting Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 4 [1997 ed]). “A departure from the presumptive risk level is warranted where ‘there exists an aggravating or mitigating factor of a kind or to a degree not otherwise taken into account by the guidelines’ ” (People v Inghilleri, supra at 405-406, quoting Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 4 [1997 ed]; see People v Mount, 17 AD3d 714, 715 [2005]; People v Girup, supra; People v Guaman, supra).
Contrary to the defendant’s contentions, the Supreme Court, in designating him a level three sex offender, properly relied on the defendant’s 120-point risk assessment score, which the defendant conceded was accurate, as well as the clinical diagnosis of the defendant as a pedophile, along with the lack of documentation that the defendant had completed sex offender counseling.
The defendant failed to prove any mitigating factor which would warrant a downward departure. Accordingly, the Supreme Court providently exercised its discretion in designating the defendant a level three sex offender (see Correction Law § 168-m).
The defendant’s remaining contentions are without merit. Rivera, J.E, Santucci, Angiolillo and Dickerson, JJ., concur.